Citation Nr: 0917426	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  03-36 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for herniated cervical 
disc C5-6.

2.  Entitlement to a temporary total rating based on 
convalescence for fifth and sixth cervical vertebrae 
diskectomy and fusion pursuant to the provisions of 38 C.F.R. 
§ 4.30 (2008).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1985 to October 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the Veteran's claim seeking 
entitlement to a temporary total rating based on 
convalescence for fifth and sixth cervical vertebrae 
diskectomy and fusion pursuant to the provisions of 38 C.F.R. 
§ 4.30 (2008).  

The Board notes that the RO has construed the Veteran's 
appeal as being for service connection for herniated cervical 
disc C5-6 and a temporary total rating based on convalescence 
for fifth and sixth cervical vertebrae diskectomy and fusion 
under the provisions 38 C.F.R. § 4.30 (2008).  The Board has 
noted both issues on the title page of this remand.  

In June 2006, the Board remanded this case for additional 
development, to include providing the Veteran with a hearing; 
however, as the Veteran did not report to his requested 
hearing, his request for a hearing is considered withdrawn.  
38 C.F.R. § 20.704(e) (2008).  The case is again before the 
Board for further appellate review.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
Veteran's herniated cervical disc C5-6 is related to service.

2.  The Veteran is not shown to have a service-connected 
disability that has required a period of convalescence 
following treatment.




CONCLUSIONS OF LAW

1.  A herniated cervical disc C5-6 was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102 3.159, 3.303 (2008).   

2.  The requirements for a temporary total rating under 38 
C.F.R. §§ 4.29, 4.30 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2008); 38 C.F.R. §§ 3.102, 
3.159, 4.29, 4.30 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in December 2002 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided to the Veteran until August 2006, such error 
was harmless given that service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to this claimed condition.  

In terms of the Veteran's claim for entitlement to a 
temporary total rating based on convalescence for fifth and 
sixth cervical vertebrae diskectomy and fusion, notice is not 
required because the issue presented involves a claim that 
cannot be substantiated as a matter of law.  As service 
connection for herniated cervical disc C5-6 is being denied, 
entitlement to a temporary total rating based on this 
disorder cannot be substantiated.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
Board notes that the Veteran informed the VA examiner in 
February 2002 that his private physician had preformed a 
magnetic resonance imaging (MRI) study on his cervical spine 
which revealed a herniated disc.  These records are not part 
of the claims file.  However, the Board notes that there is 
no evidence that the Veteran's private physician linked his 
current cervical spine disorder to service or that he had 
been receiving ongoing treatment for his cervical spine from 
his private physician.  In fact, the Veteran indicated that 
his hand numbness which caused him to seek treatment and 
obtain the MRI had begun only three weeks prior.  He further 
indicated that he came to the VA when he was informed of the 
condition so he could receive treatment from the VA.  As it 
does not appear that these records would provide any evidence 
with regard to a nexus between the Veteran's current cervical 
spine disorder and his time on active duty, the Board finds 
that a remand is unnecessary.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's service treatment records do not 
show any diagnosis of or treatment for a cervical spine 
disorder.  His Reports of Medical History and Examination do 
not reflect any diagnosis of a cervical spine disorder, there 
is no record of treatment for a cervical spine disorder for 
many years after service and none of the Veteran's examiners 
have linked his cervical spine disorder with his active duty.  
In fact, the Veteran indicated that his neck pain began in 
2002.  As such, the Board finds that an examination is not 
warranted. 

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Service connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303 (2008).  In order to prevail in a claim for 
service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. 
§ 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

The Veteran has contended that he originally injured his 
cervical spine in service in an accident in August 1985 when 
he fell about 12 feet on some stairs.  

The Veteran's service treatment records do not reflect any 
treatment for or a diagnosis of a cervical spine disorder.  
The Board notes that the Veteran injured his spine in service 
and went before a Medical Board before being discharged.  His 
December 1986 Initial Medical Board Reports of Medical 
History and Examination performed with regard to his lumbar 
spine injury do not reflect any treatment for or a diagnosis 
of a cervical spine injury.

The first post-service evidence of a cervical spine disorder 
are VA medical records showing that the Veteran was seen in 
February 2002 when he stated that he had tingling in both 
hands going up his shoulders which started three weeks prior.  
He indicated that his private physician had sent him for an 
MRI which showed a disc herniation.  The VA examiner noted 
that the MRI showed a bulging disc at C4-5 and a central disc 
herniation at C5-6.  The impression was that there were 
degenerative changes of C4-5 and C5-6 with small disc 
herniation of lateral level with suggestion of early cord 
flattening.  April and May 2002 VA medical records show that 
the Veteran reported a three to four month history of 
bilateral arm pain and associated posterior neck pain.  He 
was diagnosed with a cervical herniated nucleus pulposus.  
The examiner noted that the Veteran failed conservative 
treatment.  The Veteran underwent a C5-6 anterior cervical 
discectomy and fusion procedure without sequelae.  The 
Veteran was ambulatory following the procedure.  He was 
discharged in May 2002.  July 2002 VA medical records show 
that the Veteran had left upper extremity paresthesia with 
cramping.  VA medical record show ongoing treatment for the 
Veteran's neck and associated neurological disorders.  

The Board finds that, based upon the evidence of record, 
service connection is not warranted for the Veteran's 
cervical spine disorder.  As noted above, in order to warrant 
service connection, there must be medical evidence of a 
current disability as established by a medical diagnosis, of 
incurrence of an injury in service, established by lay or 
medical evidence and a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer, supra.  Medical evidence is required to 
fulfill the nexus requirement.  Grottveit, supra.  In the 
present case, while the Veteran has a currently diagnosed 
cervical spine disorder, there is no medical evidence which 
links his current cervical spine disorder to service.   

The Board notes that the Veteran has indicated that he 
initially injured his cervical spine in service, and that 
this is not reflected in the Veteran's service treatment 
records.  Competent lay evidence is defined as any evidence 
not requiring that the proponent have specialized education, 
training or experience, but is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  The Veteran is not offering this contention 
in order to make a medical diagnosis, but instead is offering 
these statements for the purpose of establishing the in-
service injury to his cervical spine.  He is competent to do 
so.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
 
In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit determined that the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.

In the present case, although the Veteran has reported that 
he initially injured his cervical spine in a fall in August 
1985 in service, his service treatment records and his 
separation examination report do not reflect a diagnosis of 
or treatment for cervical spine disorder and post-service 
treatment is not indicated until 2002.  The Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Overall, the Board finds the lack of evidence of treatment 
for or a diagnosis of a cervical spine disorder in service or 
on his separation examination report or of treatment for 
worsening symptoms after service to be more persuasive than 
the recollection of symptoms in the distant past.  As such, 
the Veteran is not found to be credible in relating a history 
of a cervical spine injury and its residuals while in 
service.  There is simply no medical evidence to support 
these contentions; in fact, in April 2002, the Veteran 
himself reported that his neck pain had begun a few months 
earlier.  
 
As noted, the Veteran has contended he had an in-service 
cervical spine injury which led to his current cervical spine 
disorder.  However, even if these statements were considered 
credible, the Veteran is not competent to render an opinion 
regarding medical diagnosis or medical opinion on etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Temporary total rating based on convalescence for fifth and 
sixth cervical vertebrae diskectomy and fusion 

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a Department of Veterans 
Affairs or an approved hospital for a period in excess of 21 
days or hospital observation at Department of Veterans 
Affairs expense for a service-connected disability for a 
period in excess of 21 days.  38 C.F.R. § 4.29.

A temporary total convalescent rating will be assigned 
following hospital discharge or outpatient release, effective 
from the date of hospital admission or outpatient treatment 
and continuing for a period of 1, 2, or 3 months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in: (1) Surgery necessitating at least 
one month of convalescence; (2) Surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited); or, (3) Immobilization 
by cast, without surgery, of one major joint or more. 38 
C.F.R. § 4.30 (a).

The Veteran underwent a C5-6 anterior cervical discectomy and 
fusion procedure without sequelae in May 2002.  Service 
connection has not been established for any cervical spine 
disorder.  Because this surgery was not performed for a 
service-connected disability, there is no legal entitlement 
to benefits under 38 C.F.R. 
§§ 4.29 or 4.30.  In a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Service connection for herniated cervical disc C5-6 is 
denied.

A temporary total rating based on convalescence for fifth and 
sixth cervical vertebrae diskectomy and fusion pursuant to 
the provisions of 38 C.F.R. 
§ 4.30 is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


